                       Case 1:17-cv-00589-LGS-RWL Document 373 Filed 07/02/20 Page 1 of 3




                                                                     601 Lexington Avenue
                                                                      New York, NY 10022
                 Claudia Ray                                             United States
            To Call Writer Directly:                                                                                                     Facsimile:
              +1 212 446 4948                                             +1 212 446 4800                                             +1 212 446 4900
          claudia.ray@kirkland.com
                                                                                       The request to retain all the current redactions and
                                                                          www.kirkland.com
                                                                                       sealing in Veeva's Submissions, except for the declaration
                                                                                       that is included as an exhibit to dockets 331, 334 and
                                                                          July 1, 2020 341, is GRANTED. The parties shall ensure that a single
              Hon. Lorna G. Schofield                                                  copy of the declaration is made publicly available on the
              U. S. District Court,                                                    docket.
               Southern District of New York
              40 Foley Square, New York, NY 10007                                            Dated: July 2, 2020
                                                                                                     New York, New York
                        Re:       No. 1:17-cv-00589-LGS-RWL, Medidata Solutions, Inc., et al. v. Veeva Sys. Inc.

          Dear Judge Schofield:

                  Pursuant to Your Honor’s Individual Rules and Procedures for Civil Cases and this Court’s
          order dated April 29, 2020 (Dkt. 323), Plaintiffs Medidata Solutions, Inc. and MDSOL Europe
          Limited (“Medidata”) respectfully submit this letter motion to seal Medidata’s confidential
          information included in Defendant Veeva Systems Inc.’s (“Veeva”) briefing on the Parties’ cross-
          motions for summary judgment, including supporting declarations, exhibits, and motions. (See
          Dkts. 326–339, 341, 355–363 (collectively, “Veeva’s Submissions”).) Medidata acknowledges
          that the public generally has an interest in judicial proceedings and that under the law there is a
          “presumption of access” to judicial documents. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
          110, 119 (2d Cir. 2006). For the reasons explained below, however, there is good cause to depart
          from the presumption of access because public release of the information sought to be redacted
          would result in definite and serious injury to Medidata.

                Medidata requests the Court permit the retention of all current redactions and sealing in
          Veeva’s Submissions except for the documents listed below:1

          •      Dkts. 331, 334 & 341,2 Exhibit 5.

                 Medidata’s request comports with Second Circuit case law, which permits judicial
          documents to remain under seal where legitimate privacy interests outweigh the “common law
          presumption of access.” Lugosch, 435 F.3d at 119. The weight of the presumption is based on its
          value “to those monitoring the federal courts” and may be counterbalanced by “competing
          considerations.” Lugosch, 435 F.3d at 119–20. In balancing the weight of the presumption of
          access against competing factors, courts consider “the extent of the closure or sealing sought; the

          1
            The listed exceptions constitute information that Veeva has designated confidential but in which Medidata has no
          confidentiality interest.
          2
            These docket entries represent the sealed, public, and errata versions of the same declaration, and the exhibit
          numbering is therefore consistent across all entries.




Beijing       Boston    Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
      Case 1:17-cv-00589-LGS-RWL Document 373 Filed 07/02/20 Page 2 of 3

Hon. Lorna G. Schofield, July 1, 2020 – Page 2
potential damage to [a party] from disclosure; the significance of the public interest at stake; the
extent to which [a party] intend[s] to prove [its] case by relying on documents [it] seek[s] to
withhold from public scrutiny; [and] whether the particular matter is integral or tangential to the
adjudication.” Standard Inv. Chartered Inc. v. Nat’l Ass’n of Sec. Dealers Inc., No. 07-cv-2014
(SWK), 2008 WL 199537, at *8 (S.D.N.Y. Jan. 22, 2008) (quoting Green Mt. Chrysler Plymouth
Dodge Jeep v. Crombie, No. 05-cv-302, 2007 WL 922255, at *5 (D. Vt. Mar. 23, 2007)).
Moreover, the interest in protecting “business information that might harm a litigant’s competitive
standing” may be sufficient to “defeat the common law presumption.” Id.

        Applying these factors, the Court should permit the requested redactions. First, the extent
of sealing sought is narrowly tailored, as Medidata seeks to redact only descriptions, excerpts, and
examples of its trade secrets and other confidential business information, including testimony by
its designated witnesses describing these same categories of sensitive information. See Standard
Inv. Chartered, 2008 WL 199537, at *16 (permitting narrow redactions of protected information
in motion papers because redaction is a “practical, narrowly tailored strategy for balancing the
interest in public access and the interest of one or both parties in the confidentiality of sensitive
information”). Indeed, as this Court acknowledged in granting an earlier motion to seal on similar
subject matter, Medidata’s “proposed redactions are necessary” to prevent public disclosure of its
“sensitive commercial information.” (Dkt. 301.) Second, the material for which Medidata seeks
protection here, as in other circumstances where courts have granted motions to seal, contains
Medidata’s proprietary business information, including information relating to the trade secrets at
issue in this case, the research and development efforts and investments Medidata made to obtain
those trade secrets, and the business Medidata has generated through its use of the trade secrets.
See Cumberland Packing Corp. v. Monsanto Co., 184 F.R.D. 504, 506 (E.D.N.Y. 1999) (noting
that commonly sealed categories of documents include those containing “trade secrets,
confidential research and development information, marketing plans, revenue information, pricing
information, and the like”); Uni-Sys. LLC v. U.S. Tennis Ass’n, No. 17-cv-147, 2017 WL 5135603,
at *1 (E.D.N.Y. Nov. 3, 2017) (denying defendant’s request to unseal discovery materials
containing material plaintiff claimed as confidential and trade secret information). This Court has
previously approved sealing and redaction of the very same materials (and similarly sensitive
information concerning the same subject matter) that Medidata requests to be sealed here. (See
Dkt. 321, 352.) Third, the public interest at stake is somewhat diminished here, as the underlying
material in question is subsidiary to a pre-trial motion and thus does not “directly affect an
adjudication.” Lugosch, 435 F.3d at 119 (quoting United States v. Amodeo, 71 F.3d 1044, 1049
(2d Cir. 1995)). Finally, although the material to be redacted is undoubtedly relevant to
Medidata’s claims in this case, Medidata seeks to prevent disclosure of “[o]nly passages that
specifically refer to the protected information” and thus the remaining factors should be accorded
minimal weight. See Standard Inv. Chartered, 2008 WL 199537, at *16 (“wholesale publication
of motion papers is not required if the papers quote from or contain references to confidential
information”).

       In sum, Medidata’s legitimate privacy interests in protecting its confidential business
information related to the trade secrets at issue in this case outweigh any presumption of access.
Uni-Sys., 2017 WL 5135603, at *1. Medidata therefore respectfully requests that the Court permit
the continued sealing of the information identified above.
      Case 1:17-cv-00589-LGS-RWL Document 373 Filed 07/02/20 Page 3 of 3

Hon. Lorna G. Schofield, July 1, 2020 – Page 3
                                                 Respectfully,

                                                 /s/ Claudia Ray

                                                 Claudia Ray

cc:    All Counsel of Record
